IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: ESTATE OF ROBERT M.                    : No. 823 MAL 2015
MUMMA, DECEASED                               :
                                              :
                                              : Petition for Allowance of Appeal from
PETITION OF: BARBARA M. MUMMA                 : the Order of the Superior Court

IN RE: ESTATE OF ROBERT M.                    : No. 981 MAL 2015
MUMMA, DECEASED                               :
                                              :
                                              : Petition for Allowance of Appeal from
PETITION OF: BARBARA M. MUMMA                 : the Order of the Superior Court

IN RE: ESTATE OF ROBERT M.                    : No. 982 MAL 2015
MUMMA, DECEASED                               :
                                              :
                                              : Petition for Allowance of Appeal from
PETITION OF: ROBERT M. MUMMA, II              : the Order of the Superior Court


                                         ORDER



PER CURIAM

      AND NOW, this 18th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.


Chief Justice Saylor did not participate in the consideration or decision of this matter.